SUMMARY ORDER
Appellant Yaohua Deng, pro se, appeals from a March 24, 2006 judgment of the United States District Court for the Eastern District of New York (Hurley, J.), 2006 WL 752826, dismissing appellant’s complaint as barred by the doctrines of res judicata and collateral estoppel. We presume the parties’ familiarity with the facts and procedural history of the case, and the arguments on appeal.
Having reviewed the record de novo, we affirm the judgment dismissing the complaint for the reasons stated by the district court. Further, contrary to appellant’s contentions, the district court previously denied his claims regarding unlawful discharge and the seniority system on the merits and, thus, those claims were barred by the doctrine of collateral estoppel. Therefore, we hold that appellant’s claims were properly dismissed.
Accordingly, the judgment of the district court is AFFIRMED.